Title: To George Washington from William Livingston, 29 July 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 29 July 1782
                  
                  Application is made to me for a passport for one Major Tapping to go to Staten Island to procure a sum of money upon loan which he wants to borrow for the purpose of building a slitting mill in this State.  The man is recommended to me as a good Whig, & it is rendered probable to me that by the means of a brother of his, on that Island, who has always been esteemed a friend to our cause, he will succeed.  But as his going by the way of Dobbs’s ferry is incompatible with his enterprize, having no expectation of obtaining a passport from the Enemy to come into their lines, he therefore means to make his way in a private manner & wants my pass to legalize his going in, & to secure the money when brought out from Seizure.  But as I am determined not to deviate from Your Excellency’s views in confining the establishments of the Flaggs at Dobbs’s Ferry, I shall not grant the pass requested, without your consent, & would wish to know your opinion in cases of a similar nature.  I mean when certain advantages may be derived from an infraction of the rule, that cannot be expected from an adhesion to it.  I take it for granted that your Excellency will be quite free & unceremonious on the Subject, as I am determined to refuse the passport if you have the least disposition against it, conceiving it not only my duty to the public to prevent any thing that maybe probably injurious, but having brought myself under particular obligations to assist your Excellency in carrying your orders respecting the Post at Dobbs’s ferry into effect.  I have the honour to be with the greatest esteem Dear Sir your Excellencys most humble & very obedient Servant
                  
                     Wil: Livingston
                  
               